Case 1:14-cv-02887-JLK-MEH Document 187-5 Filed 06/20/19 USDC Colorado Page 1 of 7




                         Exhibit B
Case 1:14-cv-02887-JLK-MEH Document 187-5 Filed 06/20/19 USDC Colorado Page 2 of 7




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF COLORADO

    Civil Action No.: 1:14-cv-02887-JLK


    ALEJANDRO MENOCAL et al.,

           Plaintiffs,
    v.

   THE GEO GROUP, INC.,

          Defendant.


    NOTICE OF F.R.C.P. 30(b)(6) DEPOSITION OF DEFENDANT THE GEO GROUP INC.


           TO:     Defendant THE GEO GROUP, INC. (“GEO”).

           PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(6),

    counsel for Plaintiff will take the deposition of Defendant on January 22July ___, 2019 at

    10:00 a.m., or an agreed-upon time thereafter, at the offices of Towards Justice, 1410 High

    Street, Denver, CO, on the topics detailed below. GEO shall identify the persons who will

    speak on its behalf on each topic below at least seven days before the deposition(s). This

    deposition will be taken before a certified court reporter, will be recorded by stenographic

    and audiovisual means, may be adjourned from day to day until completed, and may occur

    over several days if more than one person is necessary to provide the information requested.

           As used in this Notice, the term “Defendant” or “GEO” or “You” mean, without

    limitation, the responding party and any person acting on the responding party’s behalf.

            As used in this Notice, the term “ICE” means United States Immigration and

    Customs Enforcement. The term “Rrelevant Pperiod” means the period from October 22,

                                                    1
Case 1:14-cv-02887-JLK-MEH Document 187-5 Filed 06/20/19 USDC Colorado Page 3 of 7




    2004 through October 22, 2014the present for all topics related to the Housing Unit

    Sanitation Policy and October 22, 2012 through the present October 22, 2014 for all

    requests related to the VWP.

            When You are asked to “identify” an employee or person, You are to provide that

    person’s full name, current or last job title, and current physical work address if still

    employed by You; if the person is not still employed by You, provide the last known

    address, phone numbers, e-mail address or other available contact information.

            You are advised that You must designate one or more officers, directors, managing

    agents, or other persons who will testify on Your behalf regarding the topics listed here.

                                                TOPICS

    1. GEO’s application of the “Housing Unit Sanitation Policy” (“HUSP”) to Class Members
       during the Rrelevant Pperiod at Aurora Detention Center, including, but not limited to,
       the following:

        a. ICE policies and practices relating to the HUSP, including discipline or other
           consequences for a detainee’s failure to comply with the HUSP.

        b. GEO policies and practices relating to the HUSP, including discipline or other
           consequences for a detainee’s failure to comply with the HUSP.

        c. Written Ccommunications and agreements contracts with ICE regarding the use of
           detainee labor to clean the facility.

        d. Written Ccommunications and agreements contracts with ICE regarding the use of
           administrative or disciplinary segregation.

        e. Policies related to the HUSP, including any changes to those policies.

        f. The Performance-Based National Detention Standards (PBNDS) and their
           relationship to the HUSP.

        g. The ICE Detainee Handbook and its relationship to the HUSP.

        h. Revisions or changes to the PBNDS, the ICE Detainee Handbook, or GEO’s
           Detainee Handbook.

                                                      2
Case 1:14-cv-02887-JLK-MEH Document 187-5 Filed 06/20/19 USDC Colorado Page 4 of 7




           i.   Class Members’ responsibilities under the HUSP, including the specific cleaning
                tasks required under the HUSP.

           j.   All locations within the facility cleaned or otherwise maintained by detainees under
                the HUSP.

           k. Equipment used by Class Members to perform tasks under the HUSP and any
              policies and/or practices regarding detainees’ use of equipment to perform tasks
              under the HUSP.

           l.   The frequency and duration of tasks performed by Class Members under the HUSP,
                as well as any records and/or logs of such tasks and the location of and retention
                policy for such records and/or logs. 1

           m. Written Ccommunications with Class Members regarding the HUSP, including the
              consequences of not performing work required under the HUSP. This includes
              GEO’s general practices, policies, and procedures regarding communications with
              detainees concerning the HUSP, and consequences of not performing work required
              under the HUSP.

           n. Policies and practices regarding the training and oversight of GEO employees and/or
              contractors officers in relation to the HUSP.

           o. GEO employee and/or contractor positions that perform or supervise the cleaning
              tasks required by the HUSP.

           p. GEO employee and/or contractor positions that perform or supervise other cleaning
              tasks that are not required by the HUSP.

           q. The origins and objectives of the HUSP at the Aurora Detention Facility.


       2. GEO’s policies and practices relating to discipline for Class Members’ violation of
          GEO’s rules or regulations related to the Housing Unit Sanitation Policy during the
          Rrelevant Pperiod at Aurora Detention Center, including, but not limited to, the
          following:

           a. The origins of the Segregation/Special Management Unit Officer policy. See, e.g.,
              GEO_MEN 00037721.

           b. The implementation of the Segregation/Special Management Unit policy specific to
              the Housing Unit Sanitation Policy.

   1
     This topic does not contemplate that GEO be required to summarize the specific contents of the records and/or
   logs covered by this topic.

                                                            3
Case 1:14-cv-02887-JLK-MEH Document 187-5 Filed 06/20/19 USDC Colorado Page 5 of 7




        c. Policies regarding administrative segregation and disciplinary segregation specific to
           the Housing Unit Sanitation Policy.

        d. Policies regarding protective custody specific to the Housing Unit Sanitation Policy.

        e. Policies regarding the use of detainee labor in the Segregation/Special Management
           Unit specific to the Housing Unit Sanitation Policy.

        f. Policies and practices related to discipline for violation of the HUSP, and the
           purpose behind such policies and practices.

        g. Training and oversight of GEO officers regarding procedures or guidelines related to
           administrative segregation and disciplinary segregation and/or protective custody.

        h. Those violations of the Housing Unit Sanitation Policy for which detainees may be
           subject to administrative or disciplinary segregation.

        i. Policies and/or practices relating to communications with detainees regarding
           administrative or disciplinary segregation.

        j. Policies and/or practices regarding communications with detainees regarding GEO’s
           rules and the consequences for violating GEO’s rules.

        k. Policies and/or practices for determining appropriate detainee discipline for a
           violation of GEO’s rules.

        l.j. Class Members’ written complaints regarding the use of administrative or
             disciplinary segregation as a possible consequence for not complying with the
             HUSP. This includes GEO’s policies, practices and procedures regarding detainee
             complaints about the use of administrative or disciplinary segregation as a possible
             consequence for not complying with the HUSP.

        m.k.     The nature of administrative or disciplinary segregation specific to its use for
           violations of the Housing Unit Sanitation Policy, including the facilities used for
           segregation and policies and/or procedures applied to those in segregation.

        n.l. GEO’s practices regarding communications with ICE regarding detainee violations
             of GEO’s and/or ICE’s rules related to the Housing Unit Sanitation Policy.

        o.m.   GEO’s practices regarding communications with ICE regarding the use of
           administrative and/or disciplinary segregation specific to its use for violations of the
           Housing Unit Sanitation Policy.

    3. Class Members’ participation in the Voluntary Work Program (VWP) during the
       Rrelevant Pperiod at Aurora Detention Center, including, but not limited to, the
       following:
                                                   4
Case 1:14-cv-02887-JLK-MEH Document 187-5 Filed 06/20/19 USDC Colorado Page 6 of 7




       a. GEO’s written communications with, and general practices regarding
          communications with, ICE regarding the VWP.

       b. GEO’s agreements contracts with ICE regarding the VWP.

       c. GEO’s application of ICE’s policies and procedures regarding to the VWP at Aurora
          Detention Center, including the ICE Detainee Handbook and its relationship
          application to the VWP at Aurora Detention Center.

       d. GEO’s policies and procedures regarding the VWP.

       e. The origins and objectives of the use of the VWP.

       f.e. Aurora Detention Center Ddaily logs or records, including any records reflecting or
            relating to time Class Members worked, maintained by GEO at the Aurora Detention
            CenterFacility or elsewhere, and the location of and retention policy for such logs or
            records.

       g.f. Written Ccommunications with Class Members regarding the VWP, and policies
            and/or practices regarding communications to detainees about the VWP.

       h.g. Method of determining the pay rate for VWP participants at the Aurora facility and
            other GEO facilities.

       i.h. Policies and practices regarding supervision of VWP participants, including work
            hours and breaks.

       j.i. Job assignments, duties, or tasks assigned to Class Members under the VWP and the
            corresponding VWP shifts for such assignments, duties or tasks, including the start
            and end times for such shifts and the number of detainee workers per shift at Aurora
            Detention Center.

       k.j. Policies and practices for training VWP participants and any training provided to
            Class Members related to their VWP participation.

       l.k. Policies and practices regarding violations of the VWP by detainees or by
            supervisors, including but not limited to such violations as requiring detainees to
            work longer than eight hours in a day.

    4. The costs and benefits to GEO of using detainee labor under the HUSP and VWP during
       the Relevant Period at Aurora Detention Center, including, but not limited to, the
       following:

        a. Maintenance requirements at the Aurora Detention Facility.

                                                    5
Case 1:14-cv-02887-JLK-MEH Document 187-5 Filed 06/20/19 USDC Colorado Page 7 of 7




        b. GEO’s budgets for cleaning and otherwise maintaining the Aurora facility. 2

        c. Method of determining Sstaffing needs for any work performed by paid employees
           or contractors that overlaps with duties, tasks, or work performed by detainees
           pursuant to the HUSP.

        d. Method of determining Sstaffing needs for any work that overlaps with duties, tasks,
           or work performed by detainees under the VWP.

        e. Current staffing at the Aurora Detention Facility, including janitorial, maintenance,
           laundry, and kitchen staff, and any other staff whose work overlaps with duties,
           tasks, or work performed by detainees under the VWP.

        f. The cost of using GEO employees and/or contractors to perform cleaning tasks,
           including the cost of using GEO employees and/or contractors to perform the
           cleaning tasks required by the HUSP, including any studies conducted that assess or
           describe such costs.

        g.    The cost of using GEO employees and/or contractors to perform cleaning tasks,
             including the cost of using GEO employees and/or contractors to perform the
             cleaning tasks performed pursuant to the VWP, including any studies conducted that
             assess or describe such costs.

        h.e. The amount and basis for GEO’s calculation of the “set off for the benefits that [the
             plaintiffs] received while in the Aurora Detention Facility” to which GEO claims it
             is entitled in paragraph 20 of its Answer.




   2
    This includes, but it not limited, to the budgets reflected in GEO_MEN_00011426, 14324,
   11516, 12991, and 14230.

                                                   6
